Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 19-20, 22-36, 38-40 are pending.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 19, drawn to a method of producing a polypeptide or a functional nucleic acid in the liver of a subject, comprising delivering to the subject a polynucleotide comprising a synthetic liver specific promoter, wherein the promoter comprises the nucleotide sequence of SEQ ID NO: 1 or a sequence at least 90% identical thereto, operably linked to a polynucleotide encoding the polypeptide or functional nucleic acid, thereby producing the polypeptide or functional nucleic acid in the liver of the subject, classified in C07K 14/755.
II. Claims, 22-28, drawn to a modified mammalian Factor VIII polypeptide in which amino acid residues in the heavy chain are modified to create one or more glycosylation sites, classified in A61K 49/0056.
III. Claims 29-35, 36, drawn to a polynucleotide encoding the modified Factor VIII polypeptide of claim 22, classified in C12N 16/63.
IV. Claims 20, 38-40, drawn to a method of producing Factor VIII in the liver of a subject, comprising delivering to the subject the polynucleotide of claim 29, thereby producing Factor VIII in the liver of the subject, classified in C07K 14/755.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation. Invention I is to a method of producing a Inventions II is to a modified mammalian Factor VIII polypeptide in which amino acid residues in the heavy chain are modified to create one or more glycosylation sites. The delivering to the subject a polynucleotide comprising a synthetic liver specific promoter, wherein the promoter comprises the nucleotide sequence of SEQ ID NO: 1 have materially different and separate physiological functions from a modified mammalian Factor VIII polypeptide in which amino acid residues in the heavy chain are modified to create one or more glycosylation sites. One does not substitute for the other.  
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation. Invention I is to a method of producing a polypeptide or a functional nucleic acid in the liver of a subject, comprising delivering to the subject a polynucleotide comprising a synthetic liver specific promoter, wherein the promoter comprises the nucleotide sequence of SEQ ID NO: 1. Inventions III is to a polynucleotide encoding the modified Factor VIII polypeptide of claim 22,. The delivering to the subject a polynucleotide comprising a synthetic liver specific promoter, wherein the promoter comprises the nucleotide sequence of SEQ ID NO: 1 have materially different and separate physiological functions from a polynucleotide encoding the modified Factor VIII polypeptide. One does not substitute for the other.  
Inventions I and IV are directed to distinct methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, method of group I requires delivering to the subject group IV requires delivering to the subject the polynucleotide of claim 29, thereby producing Factor VIII in the liver of the subject, not required by the method of group I.
Inventions II and III are directed to distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the different inventions are unrelated because they are of different modes of operation. A modified mammalian Factor VIII polypeptide in which amino acid residues in the heavy chain are modified to create one or more glycosylation sites of invention II operate by amino acid residues in the heavy chain are modified to create one or more glycosylation sites. The A polynucleotide encoding the modified Factor VIII polypeptide of claim 22, of invention III operate by the modified Factor VIII polypeptide of claim 22. Thus, each product of inventions II and III is patentably distinct because they have materially distinct and separate physiologic functions.
Inventions II and IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different modes of operation. Invention II is to a modified mammalian Factor VIII polypeptide in which amino acid residues in the heavy chain are modified to create one or more glycosylation sites. Inventions IV is to a method of producing Factor VIII in the liver of a subject, comprising delivering to the subject the polynucleotide of claim 29, thereby producing Factor VIII in the liver of the subject. The inventions are unrelated because a modified mammalian Factor VIII polypeptide in which amino acid residues in the heavy chain are modified to create one or more glycosylation sites would not be produced by a method of producing Factor VIII in the liver of a subject, comprising delivering to the subject the polynucleotide of claim 29, thereby producing Factor VIII in the liver of the subject.
Inventions III and IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different modes of operation. Invention III is to a polynucleotide encoding the modified Factor VIII polypeptide of claim 22. Inventions IV is a method of producing Factor VIII in the liver of a subject, comprising delivering to the subject the polynucleotide of claim 29, thereby producing Factor VIII in the liver of the subject. The inventions are unrelated because a method of producing Factor VIII in the liver of a subject, comprising delivering to the subject the polynucleotide of claim 29 would not be produced by a polynucleotide encoding the modified Factor VIII polypeptide of claim 22.
A Further Restriction
In addition, a further restriction/election is required among distinct polypeptides or functional nucleic acid in claims 19, 22, 29, 30. The polypeptide or nucleic acid elected will be examine along with the elected group I-IV above. 
Applicant is to elect one of the groups below: 
a. polypeptide or
b. functional nucleic acid
Applicant is advised this is a restriction requirement and not an election of species. The polypeptide or nucleic acid of groups a, and b are independent or distinct because a polypeptide and a nucleic acid has distinct sequence, and, therefore, distinct structures. The nucleic acid and the polypeptide patentably distinct for the following reasons: polypeptides, which are composed of amino acids, and polynucleotides, which are composed of purine and pyrimidine units, are structurally distinct molecules; any relationship between a polypeptide and polynucleotide is dependent upon the information provided by the nucleic acid sequence NOT an election of species. The nucleic acid and polypeptides are non-overlapping and are structurally distinct chemical compounds, and are thus deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121. Specifically, the recited sequences have different amino acid sequences, and exhibit different biological effects. As such, a serious search burden would be seen given the breadth of nucleic acid and polypeptide. The searches of groups a, and b, therefore, would require separate search in patent and non-patent literature. In addition, these antigens are not obvious variants of each other based on the current record.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and each invention has acquired a separate status in the art as a separate subject for inventive effort and require independent searches. The search for each of the above inventions is not co-extensive, particularly with regard to the literature search. Further, a reference which would anticipate the invention of one group, would not necessarily anticipate or even make obvious another group.
Accordingly, such a search would be considered undue.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Magdalene K. Sgagias,
Art Unit 1632 

/ANOOP K SINGH/Primary Examiner, Art Unit 1632